Exhibit 10.2

GENERAL RELEASE AGREEMENT

WHEREAS Steven L. Abate (“Abate”) was employed by Charles & Colvard, Ltd.
(“Charles & Colvard”) until February 5, 2009; and

WHEREAS, Charles and Colvard contends Abate was terminated for “Just Cause” as
defined by Abate’s Employment Agreement with Charles and Colvard dated
December 5, 2007, and, therefore, contends Abate is not entitled to any
“Termination Compensation” as defined by Abate’s Employment Agreement with
Charles and Colvard dated December 5, 2007; and

WHEREAS, Abate contends he was terminated without cause and is entitled to
“Termination Compensation” as defined by Abate’s Employment Agreement with
Charles and Colvard dated December 5, 2007; and

WHEREAS, the parties have agreed that all disputes, matters, and things between
them are resolved and they have entered into this General Release Agreement
(“Agreement”) to memorialize the agreement they have reached this 27th day of
April 2009;

NOW, THEREFORE, the Parties agree as follows:

1. Payment. For and in consideration of the promises, releases, and agreements
made herein by Abate, Charles & Colvard agrees to pay Abate the gross sum of
Sixty Thousand Four Hundred Sixteen Dollars and Sixty-Eight Cents ($60,416.68),
allocated as follows:

a) Forty-Eight Thousand Three Hundred Thirty-Three Dollars and Thirty-Four Cents
($48,333.34) to be paid to Steven L. Abate, to be paid in two payments of
Twenty-Four Thousand One Hundred Sixty-Six Dollars and Sixty-Seven Cents
($24,166.67). The first payment of Twenty-Four Thousand One Hundred Sixty-Six
Dollars and Sixty-Seven Cents ($24,166.67) will be mailed to the last home
address Charles & Colvard has on record for Abate within 14 days of Charles &
Colvard’s receipt of this Agreement, which has been executed by Abate, provided
Abate does not revoke his signature as defined in Paragraph 8 of this Agreement.
The second payment of Twenty-Four Thousand One Hundred Sixty-Six Dollars and
Sixty-Seven Cents ($24,166.67) will be mailed to the last home address Charles &
Colvard has on record for Abate within 30 days after the first payment of
Twenty-Four Thousand One Hundred Sixty-Six Dollars and Sixty-Seven Cents
($24,166.67). These payments to Steven L. Abate as defined in Paragraph 1(a) of
this Agreement will be made as wages, and all appropriate tax and other
withholdings will be made from them, and these payments will be reflected on a
W-2 issued to Abate.

b) Twelve Thousand Eighty-Three Dollars and Thirty-Four Cents ($12,083.34) to be
paid as attorneys’ fees to the law firm of Glenn, Mills, Fisher & Mahoney, P.A.,
to be paid in two payments of Six Thousand Forty-One Dollars



--------------------------------------------------------------------------------

and Sixty-Seven Cents ($6,041.67). The first payment of Six Thousand Forty-One
Dollars and Sixty-Seven Cents ($6,041.67) will be mailed to Glenn, Mills,
Fisher & Mahoney, P.A. within 14 days of the Charles & Colvard’s receipt of this
Agreement, which has been executed by Abate, provided Abate does not revoke his
signature as defined in Paragraph 8 of this Agreement. The second payment of Six
Thousand Forty-One Dollars and Sixty-Seven Cents ($6,041.67) will be mailed to
Glenn, Mills, Fisher & Mahoney, P.A. within 30 days of the first payment of Six
Thousand Forty-One Dollars and Sixty-Seven Cents ($6,041.67). No taxes will be
withheld from these payments as defined in Paragraph 1(b) of this Agreement.
These payments as defined in Paragraph 1(b) of this Agreement will be reflected
on a 1099 issued to Abate.

c) In addition to the monetary payments described in Paragraph 1(a) and
Paragraph 1(b), Charles & Colvard will not oppose Abate’s claim for unemployment
benefits.

Abate understands and agrees that none of the Released Parties, as defined in
Paragraph 2 of this Agreement, including their attorneys, have made any express
or implied representations to him with respect to the tax consequences of the
payments described in Paragraph 1 of this Agreement. All taxes and other
obligations related to the payment, if any, shall be the sole obligation of
Abate. Abate agrees to indemnify, defend, and hold Charles & Colvard and the
Released Parties harmless for any taxes, interest, penalties, liens, levies,
claims, lawsuits, administrative actions, or costs associated therewith,
including, but not limited to, any legal fees, costs, and disbursements, which
are related to or assessed as a result of any treatment of the payment referred
to in Paragraph 1(b) of this Agreement.

2. Release. For and in consideration of the consideration of the payments made
by Charles & Colvard as described in Paragraph 1, the sufficiency of which is
hereby acknowledged, Abate agrees, represents, and promises as follows:

For himself, his heirs, and executors, he irrevocably and unconditionally
releases and forever discharges to the fullest extent permitted by law,
individually and collectively, Charles & Colvard; Charles & Colvard (HK), Ltd.;
Guangzhou Charles & Colvard Trading Limited; Bird Capital Group, Inc. and each
of their present and former shareholders, officers, directors (specifically
including but not limited to Richard A. Bird) employees, representatives,
agents, predecessors, successors, affiliates, subsidiaries, assigns, any
employee benefit plans sponsored or administered by Charles & Colvard, and all
persons acting by, through, or in concert with them (all hereinafter
collectively referred to as “Released Parties”), of and from any and all
charges, claims, complaints, demands, liabilities, causes of action, losses,
costs, or expenses of any kind whatsoever (including related attorneys’ fees and
costs), known or unknown, suspected or unsuspected, that Abate may now have, has
ever had, or may have in the future against any one or all of the Released
Parties by reason of any act, omission, transaction, or event occurring up to
and including the date of this Agreement, including, but not limited to, claims
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans With Disabilities Act,
the



--------------------------------------------------------------------------------

Employee Retirement Income Security Act of 1974, the Post Civil War Civil Rights
Act (42 U.S.C. §§ 1981-88), the Equal Pay Act, The Occupational Safety and
Health Act, the North Carolina Retaliatory Employment Discrimination Act (N.C.
Gen. Stat. §§ 95-240 – 95-245), the North Carolina Wage & Hour Act, the Family
and Medical Leave Act, the United States Constitution, and the North Carolina
Constitution, all as amended, as well as any other federal, state, or local
claim or law relating to wrongful discharge, emotional distress, employment
discrimination, or retaliation, or any claims for breach of contract or breach
of any employment agreement.

Abate also understands and agrees that this Agreement extinguishes all claims,
whether known or unknown, foreseen or unforeseen, and expressly waives any
rights or benefits under any law or judicial decision which provides in
substance or effect that a general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the general release.

It is expressly understood and agreed by the parties that this Agreement is in
full accord, satisfaction, and discharge of any and all doubtful and/or disputed
claims by Abate against the Released Parties, and that this Agreement has been
signed with the express intent of extinguishing all claims, obligations,
actions, or causes of action as herein described.

Abate acknowledges that he has received all monies due to him from any one or
all of the Released Parties, and is not entitled to any other monies from the
Released Parties for any reason, including compensatory damages, punitive
damages, or attorneys’ fees, costs, and/or disbursements, known or unknown,
asserted or unasserted claims for lost or unpaid wages and/or severance
benefits, claims for damages to reputation, claims for physical, mental, and
personal injuries, and resulting emotional distress, pain, and suffering, as
well as all other statutory claims, and/or common law claims and/or contract
claims, whether express, implied, oral, or written.

Charles & Colvard has no pending claims against Abate and expressly waives any
right to bring claims or causes of action against Abate as a result of the work
he performed as an employee and agent of Charles & Colvard.

3. No Assignment, and/or Claims, Charges, or Actions. Abate represents that he
has no pending lawsuits, charges, or proceedings of any kind against Charles &
Colvard in any forum or before any agency. Abate further represents that he has
not assigned to any person and/or entity anything that he releases under this
Agreement, and that no other person and/or entity has a right to anything that
he releases under this Agreement. Abate further represents that he has the full
right to enter into this Agreement.

4. Full Payment. Abate acknowledges that the payments described herein are full
compensation for any claim of discrimination, failure to accommodate,
retaliation, wrongful termination, and/or breach of contract, and all claims
have been fully settled and resolved between the parties.



--------------------------------------------------------------------------------

5. Confidentiality. Except as otherwise allowed in this paragraph, neither
Abate, nor his respective agents, representatives, successors, and assigns has
or will disclose or discuss or cause to be known or cause anyone in privity with
them to disclose or discuss, either directly or indirectly, to or with any other
person, firm, corporation, association, organization, or entity the facts and/or
terms of this Agreement (including the monetary terms). Abate specifically and
explicitly agrees that he has instructed and will continue to instruct Glenn,
Mills, Fisher & Mahoney, P.A. to not disclose or discuss with any person, firm,
corporation, association, organization, or entity the facts and/or terms of this
Agreement (including the monetary terms). This confidentiality covenant
expressly includes but is not limited to any person or entity that is in any way
connected with the media, including, but expressly not limited to, the print
media, television, radio, the internet, and/or any other form of dissemination
of information to the public. Notwithstanding the confidentiality covenant in
this paragraph of this Agreement, Abate may make disclosure of the monetary
terms of this Agreement to: (a) legal counsel; (b) spouse; (c) personal tax or
financial advisor; provided Abate informs said persons of this non-disclosure
provision before such discussion, and said persons agree to be bound by this
non-disclosure provision; (d) a court of competent jurisdiction when it is
necessary evidence in the event of a lawsuit involving the alleged breach of
this Agreement; and/or (e) when he is compelled by order of a court or
governmental agency of competent jurisdiction but, before making such
disclosure, the individual or entity must be advised of the confidential nature
of the information. Abate agrees and acknowledges that any such prohibited
disclosure by him shall constitute a violation of the terms of this Agreement
and shall require him to return and forfeit to Charles & Colvard the payments
described in Paragraph 1 of this Agreement. The forfeiture of such monies by
Abate shall not relieve Abate of his obligations as recited in this Agreement.
If Abate breaches this confidentiality obligation, Charles & Colvard shall have
the right to file a lawsuit against Abate for such breach in the competent court
of its choosing; and Abate consents to personal jurisdiction of such court over
him for these purposes. Abate further agrees that, if the court concludes that
he violated any provision of the confidentiality obligation in this paragraph,
that in addition to any damages awarded against him, he shall be liable to
Charles & Colvard for all costs and reasonable attorneys’ fees incurred by
Charles & Colvard in such lawsuit.

6. Nondisparagement. Abate represents and agrees that he has not, and will not,
except to the extent required by law, disparage or defame Bird Capital Group,
Inc. or Charles & Colvard, any person associated with Bird Capital Group, Inc.
or Charles & Colvard, or any programs or products offered by or through Bird
Capital Group, Inc. or Charles & Colvard. Charles & Colvard will not, except to
the extent required by law, disparage or defame Abate, and will provide the
original signed version of the letter attached as Exhibit A within 10 days of
Abate’s signature on this Agreement, provided that Abate does not revoke his
signature as defined in paragraph 8 of this Agreement. Charles & Colvard will
also change its personnel records to reflect that Abate’s termination of
employment was due to economic reasons.

7. Additional Acknowledgements. Abate acknowledges that:



--------------------------------------------------------------------------------

  •  

I have read this Agreement, and I understand its legal and binding effect. I am
knowingly and voluntarily executing this Agreement of my own free will.

 

  •  

The consideration given to me for the claims being released in this Agreement is
in excess of any benefits to which I am otherwise entitled.

 

  •  

No other promises or agreements of any kind have been made to or with me by any
person or entity to cause me to sign this Agreement.

 

  •  

I have had the opportunity to seek, and Charles & Colvard has expressly advised
me to consult with, an attorney and to seek legal counsel prior to signing this
Agreement.

 

  •  

I have been given at least 21 days from the date I received this document to
consider the terms of this Agreement.

 

  •  

I understand that in signing this Agreement, I am releasing the Released Parties
from any and all claims I may have against them, including, but not limited to,
claims under the Age Discrimination in Employment Act.

 

  •  

The consideration offered to me in this Agreement is in excess of any benefits
to which I am otherwise entitled. As of this date, I have received all
compensation, wages, and other remuneration of any kind due to me from Charles &
Colvard. I acknowledge that no other wages, compensation, remuneration, monies,
or payments of any kind are due to me.

8. Revocation of Signature. I understand that, if I am age 40 or more, I can
change my mind and revoke my signature on the Agreement within seven (7) days
after signing it by delivering notice of such revocation to Richard A. Bird, CEO
at Charles & Colvard, Ltd., 300 Perimeter Park Drive, Suite A, Morrisville, NC
27560. I understand that, unless properly revoked by me during this seven-day
period, this Agreement will become effective on the eighth day after I sign this
Agreement.

9. Severability. All provisions of this Agreement are severable, and if any of
them is determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

10. No Admission of Liability. The parties to this Agreement agree and
acknowledge that this Agreement does not constitute an admission of liability or
wrongdoing on the part of any party to this Agreement.

11. No Reinstatement, Reapplication, or Rehire. To the full extent permitted by
law, Abate gives up and releases (waives) any right he may have to
reinstatement, rehire, and/or reemployment with Charles & Colvard and/or any
entity owned, operated by, or associated with Charles & Colvard, and he further
agrees not to seek and/or



--------------------------------------------------------------------------------

accept employment with Charles & Colvard and/or any entity owned, operated by,
or associated with Charles & Colvard. Abate further understands and agrees that
the Released Parties may reject with impunity any application for employment
that he may make and treat any such application as a nullity. Abate waives and
releases any claims and causes of action he might have otherwise because of such
rejection. Abate further understands and agrees that if the Released Parties
discover that they have inadvertently hired Abate, they have the right to
terminate him immediately without cause. Abate waives any claims and causes of
action he might have otherwise because of such termination.

12. Continuing Obligations. Abate acknowledges and agrees that he continues to
be bound by the provisions of Paragraph 8 “Covenant Not to Compete,” Paragraph
9, “Confidentiality,” and Paragraph 10, “Proprietary Information,” of the
Employment Agreement he signed with Charles and Colvard, a copy of which is
attached to this Agreement as Exhibit B.

13. Entire Agreement; Persons/Entities Bound by the Agreement. This Agreement
sets forth the entire understanding of the parties to this Agreement. All prior
negotiations are merged into this Agreement. All understandings and agreements
are expressly set forth herein. No party has made any settlement,
representation, warranty, or other commitment in connection with the issues
addressed in this Agreement that has not been expressly set forth herein. No
party has relied upon or been induced by any agreement, representation,
warranty, or other commitment from another party that has not been expressly set
forth herein. This Agreement shall be binding upon and inure to the benefit of
Abate and to the benefit of each of the Released Parties and their respective
successors and assigns.

14. Amendments. No amendment, modification, termination, or waiver of all or any
part of this Agreement shall be valid unless the same is in writing and signed
by all parties hereto.

15. No Waiver. No failure or delay by any party to enforce any right specified
by this Agreement will operate as a waiver of such right, nor will any single or
partial exercise of a right preclude any further or later enforcement of the
right.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of North Carolina.

17. Miscellaneous. All executed copies of this Agreement, and photocopies
thereof, shall have the same force and effect, and shall be as legally binding
and enforceable as the original.

18. STEVEN L. ABATE ACKNOWLEDGES AND AGREES THAT HE HAS BEEN ADVISED THIS
AGREEMENT IS A BINDING LEGAL DOCUMENT, AND THAT HE HAS HAD ADEQUATE TIME AND
REASONABLE OPPORTUNITY TO REVIEW IT, AND THAT IN EXECUTING THIS AGREEMENT, HE
HAS ACTED VOLUNTARILY AND HAS NOT RELIED UPON



--------------------------------------------------------------------------------

ANY REPRESENTATION MADE BY ANY OF THE RELEASED PARTIES OR THEIR REPRESENTATIVES
REGARDING THIS AGREEMENT’S SUBJECT MATTER AND/OR EFFECT.

THE NEXT PAGE IS THE SIGNATURE PAGE.



--------------------------------------------------------------------------------

AGREED AND UNDERSTOOD:

 

Steven L. Abate     Charles & Colvard, Ltd. By:  

/s/ Steven L. Abate

    By:  

/s/ George Cattermole

  Steven L. Abate       George Cattermole, Chairman Date:  

5/4/09

    Date:  

5/12/09